Citation Nr: 0119412	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-06 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression.

3.  Entitlement to service connection for a disability 
manifested by a sleep disorder.

4.  Entitlement to service connection for an anxiety 
disorder.

5.  Entitlement to service connection for sterility.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.  

In a decision dated in October 1996, the Board of Veterans' 
Appeals (Board) found that the evidence submitted by the 
veteran was not new and material, and his claims for service 
connection for PTSD and major depression were not reopened.  

This appeal is taken from a rating action dated in December 
1999 in which the Regional Office (RO) denied the claims for 
service connection for PTSD and major depression on the basis 
that new and material evidence had not been presented to 
reopen them.  

In a rating decision dated in February 2000, the RO, in 
pertinent part, denied the veteran's claims for service 
connection for a disability manifested by a sleep disorder, 
anxiety disorder and sterility.  

The Board notes that the veteran was scheduled to testify at 
a hearing at the Board in April 2001, but failed to report 
for it.


FINDINGS OF FACT

1.  By decision in October 1996, the Board concluded that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for PTSD.

2.  The evidence added to the record since the October 1996 
Board decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for PTSD. 

3.  By decision in October 1996, the Board concluded that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for major depression.

4.  The evidence added to the record since the October 1996 
Board decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for major depression.

5.  The veteran's in-service complaints concerning difficulty 
sleeping were acute and transitory.

6.  A chronic sleep disorder has not been demonstrated 
following the veteran's discharge from service.

7.  An anxiety disorder was not documented in service, and 
has not been shown following the veteran's separation from 
service.

8.  Sterility was not shown in service, and has not been 
found following the veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The October 1996 decision of the Board that denied 
service connection for PTSD is final, and new and material 
evidence has not been received to reopen the claim for 
service connection.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. §§ 5.156(a), 20.1100 (2000).

2.  The October 1996 decision of the Board that denied 
service connection for major depression is final, and new and 
material evidence has not been received to reopen the claim 
for service connection.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. §§ 5.156(a), 20.1100 (2000).

3.  A disability manifested by a sleep disorder was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).

4.  Anxiety disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).

5.  Sterility was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence Has 
Been Submitted to Reopen the Claims of 
Entitlement to Service Connection for 
PTSD and Major Depression and Service 
Connection for a Disability Manifested by 
a Sleep Disorder and an Anxiety Disorder 

Department of Veterans Affairs (VA) is required to review for 
its newness and materiality the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
last final disallowance of the claims for service connection 
for PTSD and major depression was in October 1996.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the United States Court of Appeals for 
Veterans Claims (Court) cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will describe the evidence that was 
of record at that time, and the evidence presented 
subsequently.  The prior evidence of record is vitally 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim. Id.

The "old" evidence 

The service medical records disclose that the veteran was 
seen in June 1965 for chest pain with dizziness.  He related 
that he had lost thirty pounds in the last few months.  He 
complained of anorexia and insomnia, and was noted to be 
depressed.  Following an examination, the pertinent 
impression was mental anxiety with weight loss.  Medication 
was prescribed.  On a report of medical history completed in 
July 1967, in conjunction with the military separation 
examination, the veteran related that he had or had had 
frequent trouble sleeping.  A psychiatric evaluation on the 
separation examination in July 1967 was normal.  

The veteran's discharge certificate discloses that his 
military occupational specialty was supply clerk.  He 
received the National Defense Service Medal and had thirteen 
months of foreign service.  His personnel file reveals that 
he was in Korea for thirteen months.  His principal duties 
while overseas were assistant machine gunner, grenadier and 
rifleman.  

The veteran was seen in the emergency room of a private 
hospital in January 1976.  It was indicated that he had been 
on Valium since hyperventilating and having seizures in 
Vietnam in 1970.  

The record reflects the fact that the veteran has been 
hospitalized on numerous occasions in both VA and private 
facilities.  During a VA hospitalization from May to 
September 1975, it was stated that the veteran had some 
depression relating to his past war experiences.  The 
diagnosis was alcohol addiction.  He was hospitalized by the 
VA from December 1978 to February 1979 for treatment of his 
alcohol problem.  He reported that he had been treated for a 
nervous condition since the age of 24.  It was stated that 
the condition was described in a manner consistent with an 
anxiety neurosis.  The veteran reported some benefit from 
medication.  The diagnoses were alcohol addiction and 
secondary depression.  When again hospitalized by the VA from 
May to July 1979, it was related that the veteran had had 
documented periods of depression dating back to before 1975.  
The veteran referred to some "bad dreams" while sleeping.  
The diagnoses were alcohol addiction and depressive disorder, 
recurrent.  

During a private hospitalization from July to August 1990, 
the veteran reported having flashbacks and nightmares 
concerning his experiences in Vietnam.  The diagnoses were 
major depressive episode and PTSD.

Of record is a decision of the Social Security Administration 
dated in June 1989.  It was noted that the medical evidence 
documented that the veteran suffered from a severe affective 
disorder, as well as a history of chronic alcohol abuse that 
was then in remission and PTSD from his combat experience.  

The veteran was admitted to a private hospital in March 1991, 
and was discharged in June 1991.  A history of major 
depressive syndromes, two suicide attempts and PTSD, status 
post Vietnam, was reported.  The pertinent final diagnoses 
were major depressive episode, resolved; PTSD; and history of 
alcohol abuse.  

The veteran was again admitted to a private hospital in 
September 1991 under a mental health/chemical dependency 
commitment.  He admitted to experiencing flashbacks prior to 
the hospitalization.  It was noted that the flashbacks were 
related to his service experiences in Vietnam.  A 
psychological assessment during the hospitalization noted 
that the veteran had a history of psychiatric problems dating 
back at least sixteen years.  The veteran attributed his 
depression to recurrent thoughts and "flashbacks" 
concerning his Vietnam experience.  He said he frequently 
thought of the numbers of people he had killed and that he 
felt guilty and morally violated.  On psychiatric evaluation, 
the veteran stated that he was in the infantry in Vietnam and 
that 3/4 of the time was spent in combat.  He noted that he had 
a difficult time in Vietnam, but did not really become 
severely depressed until three or four years later.  The 
content of his depression was influenced by memories of 
Vietnam, including the death of friends, terror, etc.  A past 
medical history of shrapnel wounds in Vietnam was reported.  
The pertinent final diagnoses at the time of his hospital 
discharge in December 1991 were major depression, alcoholism 
and post-trauma stress syndrome.

In a report dated in November 1991, a private physician noted 
that the veteran's PTSD issues were traced directly to his 
years in Vietnam as a serviceman.

Following a request from the RO for information concerning 
his in-service stressors, the veteran reported in September 
1992 that one of the features of his illness was memory loss.  
He stated that he could not remember dates, times and 
locations of various incidents, and he was also unable to 
remember names of individuals who participated in the events 
with him.  He related how he was assigned to a special strike 
force, and would be paid under an alias that would be 
assigned for the special missions.  The veteran indicated 
that he was stationed in Korea and would be flown to 
someplace in Southeast Asia for the missions, and then 
returned immediately to Korea.  He asserted that the force 
would be told to kill everyone in the target area.  He 
claimed that he witnessed a rape of a twelve or thirteen year 
old girl on one of the missions.  He described how he shot a 
woman and her baby.  He recalled another incident when he 
shot three people at close range and had blood splattered all 
over him.  

In a letter to a Congressman dated in October 1992, the 
National Personnel Records Center noted that the veteran had 
requested the military personnel and medical records for an 
individual, J.L.S., whom he claimed was the name he was 
assigned as an alias.  While a record of military service was 
found for J.L.S., the National Personnel Records Center noted 
that there was no indication that the veteran was assigned 
that name as an alias or that he was the same person.  In 
this regard, the individual in question was in the Air Force, 
had a different date of birth, and was a different race.  

In a statement dated in February 1993, a private physician 
related that he had treated the veteran since 1984.  Part of 
the long-term difficulties he encountered were related to the 
fact that the veteran's PTSD from Vietnam was not identified 
for a number of years.  The physician noted that when he 
first saw the veteran in 1984, 
he did not recognize the obvious symptoms of PTSD.  The 
veteran suffered from severe sleep disturbance with agitating 
nightmares, flashbacks and was using alcohol heavily.  The 
examiner added that it later became evident that underneath 
all the superficial distress the veteran would have paranoid 
thinking.  He further noted that he did not have much 
significant documentation of the veteran's difficulties prior 
to 1984.  The physician concluded that it was clear that the 
veteran had been suffering from a primary PTSD since he first 
saw him in 1984, and for some number of years prior to 1984.  
He felt that the veteran was entitled to compensation for 
PTSD acquired during service in Vietnam.

On private hospitalization from February to March 1993, it 
was reported that the veteran had a long history of alcohol 
dependence and PTSD related to his tour in Vietnam.  
Following a psychological assessment during the 
hospitalization, the impressions were personality disorder 
with passive-aggressive and narcissistic features.  The 
pertinent diagnoses on discharge were PTSD, alcohol 
dependence and mixed personality disorder.

During a VA hospitalization from March to April 1993, a long 
history of a psychiatric disorder was noted.  It was 
indicated that the veteran was first a patient of a Dr. Fox 
in the 1970's, when the diagnoses were alcoholism and 
atypical depression.  Reportedly, at that time, the veteran 
was reporting symptoms of PTSD, but a diagnosis was not made.  
It was noted that he was aided by medication that helped him 
sleep at night and eliminated nightmares.  

The veteran was hospitalized by the VA from May to June 1993.  
During a psychological assessment, the veteran stated that he 
served in Vietnam from 1965 to 1966, and that he was in the 
infantry.  He stated that he was part of the "Phoenix 
Project," and involved in covert operations.  

The veteran was seen in a VA mental health clinic in January 
1994.  He related that he served in Southeast Asia with 
military intelligence, and was involved with covert 
activities.  He stated he was on assassination squads.  He 
claimed that he was awarded a Purple Heart Medal for his 
shrapnel wound to the chest while on duty in Cambodia.  He 
maintained that he did not get any Vietnam service medals 
because he was not supposed to be in that area.  He reported 
that he had a computer printout that described the alias 
given to him and that he had the documentation to show that 
this happened.  He declined to discuss any of the traumatic 
events that he went through in Southeast Asia, even after the 
examiner explained to him that it would be impossible to make 
a diagnosis of PTSD without having the descriptions of the 
traumatic events.  The assessment was that it was not 
possible to make a diagnosis of PTSD, but that the veteran 
was reporting symptoms consistent with PTSD.  

The veteran was seen in a private sleep disorders center in 
October 1993 for evaluation of a sleep disturbance related to 
PTSD.  He reported that he had experienced serious symptoms 
of recurrent depression, ongoing alcoholism and PTSD since 
around 1975.  He stated that he was involved in a number of 
activities that had been classified until recently.  He 
attributed his alcohol use over many years to his recurrent 
flashback and nightmare imagery, for which he self-medicated.  
The veteran experienced a number of sleep complaints that had 
been rather chronic.  He indicated he had frequent sleep 
starts associated with vivid and momentary imagery of rats 
that represented imagery related to Vietnam.  He indicated 
that he would frequently awaken with nightmares related to 
Vietnam.  He did not report any significant complaint of 
daytime sleepiness.  Following a mental status evaluation, 
the diagnostic impression was that the veteran suffered 
typical post-traumatic nightmares that seemed to be secondary 
to primary PTSD.  He did not appear to have indications for 
polysomnographic study.  

Additional VA and private medical records dated from 1993 to 
1995 reflect pertinent diagnoses of alcohol dependence; mixed 
substance abuse dependence; PTSD; major depression with 
suicide attempts in the past; and personality disorder, not 
otherwise specified.



The additional evidence 

Medical records dated from 1981 to 1983, while the veteran 
was incarcerated, have been associated with the claims 
folder.  He was seen for a psychiatric evaluation in July 
1981 and reported that his first nervous breakdown was in 
1972 when he suffered from prolonged insomnia and heavy 
drinking.  At that time he was also reportedly taking 
numerous drugs available on the black market.  The diagnoses 
were dysthymic disorder and alcohol dependence.  In September 
1981, the diagnosis was schizophrenia, paranoid type, 
chronic.  Insomnia was noted in February 1983.  The veteran 
agreed that this was due to his incarceration.  An undated 
report indicated that the veteran had felt sick since 1964.  
A "free-floating anxiety-insomnia" was noted.  

Of record is a duplicate of the report of private 
hospitalization from February to March 1994.

The veteran was hospitalized in a private facility from 
February to March 1997.  It was noted that some of the 
veteran's claims appeared to be unsubstantiated.  For 
instance, he claimed to have served in Vietnam during the 
Phoenix Project, but service records did not support this 
claim.  The pertinent diagnoses were major depression versus 
ethanol-induced depression; PTSD; and alcohol dependence.  

A psychological evaluation during a VA hospitalization in May 
1997 reveals that the veteran stated that while in service, 
he was part of the Phoenix Project, involving torture and 
atrocities against civilians in Laos and Cambodia.  The 
report notes that questions had been raised by other mental 
health professionals as to whether the veteran actually 
served in Southeast Asia.  It was also indicated that a 
suicide he had recently witnessed had triggered flashbacks 
and intrusive thoughts of events during his service in 
Southeast Asia, but that his report of these events seemed 
implausible.  The diagnoses were alcohol dependence and major 
depressive disorder, recurrent.

The veteran was admitted to a private hospital in June 1997 
and again in July 1997 for psychiatric complaints.  The 
diagnoses included major depressive disorder and PTSD.

A VA psychiatry admissions summary dated in February 1998 is 
of record.  The veteran's score on a test that measured self-
reported symptoms of PTSD was 140, and a cutoff of 107 was 
suggested for Vietnam, combat-related PTSD.

VA outpatient treatment records dated in 1998 and 1999 have 
been associated with the claims folder.  Chronic insomnia was 
noted in August 1998.  When seen the following month, the 
veteran first said that he did not serve in Vietnam and that 
he was not in combat.  He went on to say that he had PTSD and 
he was really in Vietnam as an intelligence officer.  He 
stated that he was shot in the chest in Vietnam, but the 
records had been lost or sealed.  It was further noted that 
he had had trouble sleeping in the past, but was very vague 
about depressive symptoms.  The pertinent impressions were 
alcohol dependence, continuous; and major depression, 
recurrent, unspecified.  The examiner noted that the veteran 
stated he had war-related PTSD, but there was nothing the 
examiner found to document it.  

The veteran was seen by a private psychologist in May 1999.  
It was noted that the veteran had filed a civil suit against 
a female VA employee.  The report indicated that the veteran 
had a previous war and conflict-related psychological 
condition that was aggravated because of the alleged sexual 
harassment.  Following the evaluation, which included 
psychological testing, it was concluded that the veteran had 
a long-standing history of PTSD, depression and alcohol 
abuse, and that the condition existed at the time of the 
examination.  It was also stated that the reported PTSD, 
depression, alcohol abuse and anxiety-related symptoms were 
said to have increased significantly since the sexual 
harassment incidents.

Of record is information apparently obtained from the 
internet pertaining to Operation Phoenix.  

Also of record are duplicates of the veteran's service 
medical records.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2000).

Where a veteran served 90 days or more during a period of war 
and schizophrenia becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Under this standard, new 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

Initially, the Board notes that service connection for PTSD 
and major depression were denied in October 1996 on the basis 
that new and material evidence had not been submitted to 
reopen the claims.  

Voluminous private and VA medical records have been added to 
the claims folder since the Board's October 1996 
determination.  All the records pertain to treatment the 
veteran received for various psychiatric complaints many 
years after service.  The fact that the veteran has continued 
to receive diagnoses of major depression and PTSD following 
service is similar to the evidence of record at the time of 
the previous decision.  The mere fact that there are 
additional reports containing the same diagnoses does not 
render the evidence to be new and material.  In this regard, 
the Board observes that the veteran has never provided any 
verifiable details concerning the incidents that purportedly 
led to PTSD.

In summary, the Board finds that the evidence submitted since 
the Board's determination of October 1996, when viewed in 
conjunction with all the other evidence of record, is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for service 
connection for a psychiatric disability.  

The Board concludes that the VA has met its duty to assist 
the veteran in the development of the issues on appeal under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The Board observes that recently 
enacted legislation has eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a veteran 
in developing the facts pertinent his claim, and expanded the 
VA's duty to notify the veteran and his representative, if 
any, concerning the aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The new law specifies that the changes do not require VA to 
reopen a previously disallowed claim unless new and material 
evidence has been received.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. §5103A).  

II.  Service Connection for a Disability 
Manifested by a Sleep Disorder and an 
Anxiety Disorder 

Analysis 

As noted above, recently enacted legislation has eliminated 
the well-grounded claim requirement, has expanded the duty of 
the VA to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional private medical records that could 
be obtained.  The RO has obtained the veteran's VA medical 
treatment records.  

The record discloses that the February 2000 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claims for service connection for a disability 
manifested by a sleep disorder and an anxiety disorder.  The 
March 2000 statement of the case provided the veteran with 
the relevant laws governing service connection. These 
notification letters were sent to the veteran's latest 
address of record.  They were not returned by the United 
States Postal Service as undeliverable, see Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)), and thus the Board 
concludes that the veteran, and his representative, have 
received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The evidence and the pertinent laws and regulations 
concerning these claims were set forth above.  

The Board acknowledges that the service medical records show 
that the veteran had complaints of insomnia in June 1965.  
Mental anxiety was noted.  While he reported that he had 
trouble sleeping at the time of the separation examination in 
July 1967, a psychiatric evaluation at that time revealed no 
abnormality.  It must be conceded that the veteran has 
received extensive treatment for a variety of psychiatric 
disabilities.  The fact remains, however, that there is no 
clinical evidence that a sleep disorder recognized as a 
distinct entity exists.  Similarly, the voluminous records 
fail to contain a diagnosis of an anxiety disorder.  While it 
was noted during the course of a VA hospitalization beginning 
in December 1978 that the veteran's descriptions of his 
symptoms were consistent with anxiety neurosis, it must be 
emphasized that the final diagnoses were alcohol addiction 
and secondary depression.  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim.  The evidence in support of the veteran's 
claims consists of his statements regarding the nature of his 
psychiatric disability.  In contrast, the medical evidence 
fails to document the presence of a disability manifested by 
a sleep disorder or an anxiety disorder.  The Board finds 
that the medical evidence of record is of greater probative 
value than the veteran's statements made on behalf of his 
claim.  Accordingly, the weight of the evidence is against 
the claims for service connection for a disability manifested 
by a sleep disorder and for an anxiety disorder. 

III.  Service Connection for Sterility

Factual background

The service medical records disclose that the veteran was 
seen on various occasions for complaints of prostatitis, 
balanitis and urethritis.  Medication was prescribed for non-
specific urethritis in June 1965.  A clinical evaluation of 
the genitourinary system on the separation examination in 
July 1967 was normal.  

During a VA hospitalization from May to September 1975 
primarily for unrelated complaints, the veteran complained of 
burning irritation during urination.  Medication was 
prescribed and he was advised to see a private physician for 
further treatment.  No pertinent diagnosis was made.  

The veteran was admitted to a private hospital in March 1991 
for unrelated complaints.  While hospitalized, he was treated 
for a urinary tract infection.  

Private medical records show that the veteran was seen in 
July 1991 and reported that he was unable to have sex, and 
that he attributed this to his medications.  He was angry 
because nobody had told him that impotence was a side effect 
of his psychotropic medications. 

On private hospitalization from September to December 1991, 
it was noted that the veteran had pyuria and a history of 
cystitis.  

The veteran was again hospitalized by a private facility 
beginning in February 1993.  It was noted that he was quite 
worried about the possible side effects of his medication and 
the possible loss of sexual function.  

VA outpatient treatment records reflect treatment for urinary 
tract infections in 1996 and 1998.  A history of bladder 
infections was noted in November 1998.  

Analysis 

The Board acknowledges that the service medical records show 
treatment for urethritis.  He has received treatment 
following service for genitourinary symptoms.  Although he 
has expressed concern about the possible side effects of the 
medications he has taken for his psychiatric disabilities, 
the fact remains that there is no clinical evidence of record 
that he is sterile.  As noted above, there must be current 
evidence of a disability in order for service connection to 
be granted.  See Brammer, 3 Vet. App. 223.  In the absence of 
objective evidence of sterility, the 

Board concludes that there is no basis for a grant of service 
connection. 


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for major 
depression, the appeal, to this extent, is denied.

Service connection for a disability manifested by a sleep 
disorder is denied.

Service connection for anxiety disorder is denied.

Service connection for sterility is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

